Citation Nr: 0309101	
Decision Date: 05/15/03    Archive Date: 05/27/03

DOCKET NO.  00-15 143	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas



THE ISSUE

1.  Entitlement to service connection for a low back 
disorder.  

2.  Entitlement to an increased (compensable) rating for 
sinusitis.  



REPRESENTATION

Appellant represented by:	Texas Veterans Commission



ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel



INTRODUCTION

The veteran had active service from June 1969 to December 
1976.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a December 1999 rating decision by the Houston, 
Texas, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  


REMAND

The issues before the Board are service connection for a low 
back disorder and an increased rating for sinusitis.  The 
Board ordered additional development, requesting that private 
medical records be obtained and that the veteran be afforded 
VA examinations.  The medical records have not been obtained.  
Although the veteran was afforded one of the requested VA 
examinations, the one for evaluation of sinusitis, the 
examiner did not answer the questions posed by the Board.  An 
examination of the low back was not conducted.  

The Board emphasizes to the veteran that the information to 
be obtained on VA examination is vitally important to 
resolving the issues on appeal; hence, any failure to report 
to a scheduled examination, without good cause, may well 
result in a denial of the claim.  See 38 C.F.R. § 3.655 
(2002).  This serves as notification of that regulation.

In light of the foregoing and in light of Disabled American 
Veterans v. Secretary of Veterans Affairs, ___ F.3d ___, Nos. 
02-7304, -7305, -7316 (May 1, 2003), the case is hereby 
REMANDED to the RO for the following action:

1.  The veteran is informed that if there 
is outstanding relevant evidence, he must 
submit it to the RO.  

2.  The RO should follow the directives 
of VCAA.

3.  The RO should request copies of all 
clinical records of the veteran from 
December 1999 to the present time from 
Wilbur Hah, M.D. or Orange Medical 
Surgical Associates of Orange, Texas.  
These records should be associated with 
the claims file.  

4.  The veteran should be afforded a VA 
examination to determine the whether the 
veteran has a low back disorder and, if 
so, the etiology thereof.  The examiner 
should specifically review and comment on 
the conclusions presented in the July 
2001 VA examination report and the May 
2000 medical report of W. M. Rutledge, 
Jr., M.D.  The examiner should provide an 
opinion as to whether it is at least as 
likely as not that any current low back 
disorder is related to service or was 
aggravated during service.  

5.  The veteran should be afforded a VA 
examination to determine the severity and 
manifestations of the veteran's sinusitis 
disability.  All indicated tests should 
be completed.  The examiner should 
determine whether the veteran's sinusitis 
is manifested by the following: one or 
two incapacitating episodes per year of 
sinusitis requiring prolonged (lasting 
four to six weeks) antibiotic treatment, 
or; three to six non-incapacitating 
episodes per year of sinusitis 
characterized by headaches, pain, and 
purulent discharge or crusting; three or 
more incapacitating episodes per year of 
sinusitis requiring prolonged (lasting 
four to six weeks) antibiotic treatment, 
or; more than six non-incapacitating 
episodes per year of sinusitis 
characterized by headaches, pain, and 
purulent discharge or crusting; chronic 
osteomyelitis following radical surgery, 
or; near constant sinusitis characterized 
by headaches, pain and tenderness of 
affected sinus, and purulent discharge or 
crusting after repeated surgeries. An 
incapacitating episode means one that 
requires bed rest and treatment by a 
physician.

6.  The RO should adjudicate the issues 
of service connection for a low back 
disorder and an increased rating for 
sinusitis taking into consideration the 
evidence added to the record subsequent 
to the August 2001 supplemental statement 
of the case.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




